Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 19 August 1807
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            Eleutherian mills, 19 aout 1807.
                        
                        L’interet que vous prenez à mon Pere et la bienveillance que vous avez bien voulu me temoigner, m’engagent à
                            vous faire part d’un accident arrivé à notre manufacture dans la nuit d’hier. du Charbon qui parraissait parfaitement
                            eteint s’est rallumé dans la nuit et a communiqué le feu à un bâtiment contenant une petite quantité de poudre qui a fait
                            explosion; aucune autre partie de la manufacture n’a été endommagée. Cette propriété du charbon réunit en grande masse de
                            s’allumer spontanément est très singuliere, et parait constatée non Seulement par l’experience désagreable que nous venons
                            d’en faire, mais aussi par des inflamation Semblables qui ont eu lieu dans les magazins à charbon de plusieurs
                            manufactures de Poudre en france, et entrautres à deux fois differentes dans celui de la manufacture d’Essonne près Paris.
                        Permettez moi d’ajouter, Monsieur le President, que cet accident n’influera en rien sur les travaux de notre
                            manufacture, qui n’ont point été interrompus, de Sorte que nous sommes toujours également en etat de repondre à tous les
                            ordres que le gouvernement pourrait vouloir nous donner. 
                  J’ai l’honneur d’etre avec un profond respect, Monsieur le
                            President, Votre très humble et très obéissant Serviteur
                        
                            E. I. duPont de Nemours
                     
                        
                    